UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q/A AMENDMENT NO. 1 [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2012 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 000-52376 PROFIRE ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 20-0019425 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 321 South 1250 West, Suite 1 Lindon, Utah (Address of principal executive offices) (Zip Code) (801) 796-5127 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer []Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes []No [X] As of August 10, 2012 the registrant had 45,060,000 shares of common stock, par value $0.001, issued and outstanding. PROFIRE ENERGY, INC. EXPLANATORY NOTE The sole purpose of this Amendment No.1 to our Quarterly Report on Form 10-Q for the quarterly period ended June30, 2012 originally filed with the Securities and Exchange Commission on August13, 2012 (the “Form 10-Q”) is to furnish Exhibit 101 to the Form 10-Q, which contains the XBRL (eXtensive Business Reporting Language) Interactive Data File for the financial statements and notes included in Part I, Item 1 of the Form 10-Q.As permitted by Rule 405(a)(2)(ii) of Regulation S-T, Exhibit 101 is required to be furnished by amendment within 30 days of the original filing date of the Form 10-Q. No changes have been made to the Form 10-Q other than the furnishing of Exhibit 101. This Amendment No.1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the Interactive Data File on Exhibit 101 hereto is deemed not filed or part of a registration statement or prospectus for purposes of Section 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under those sections. PART II – OTHER INFORMATION Item 6.Exhibits Exhibits.The following exhibits are included as part of this report: Exhibit 31.1 Certification of Principal Executive Officer Pursuant to Rule 13a-14(a)* Exhibit 31.2 Certification of Principal Financial Officer Pursuant to Rule 13a-14(a)* Exhibit 32.1 Certification of Principal Executive Officer Pursuant to 18 U.S.C. Section 1350* Exhibit 32.2 Certification of Principal Executive Officer Pursuant to 18 U.S.C. Section 1350* 2 Exhibit 101.INS XBRL Instance Document** Exhibit 101.SCH XBRL Taxonomy Extension Schema Document** Exhibit 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document** Exhibit 101.DEF XBRL Taxonomy Definition Linkbase Document** Exhibit 101.LAB XBRL Taxonomy Extension Label Linkbase Document** Exhibit 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document** * These exhibits were previously included in our Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2012, filed on August 13, 2012.Filed herewith ** Furnished herewith. SIGNATURES In accordance with Section 12 of the Securities Exchange Act of 1934, the registrant caused this report to be signed on its behalf, thereunto duly authorized. PROFIRE ENERGY, INC. Date: August 24, 2012 By: /s/ Brenton W. Hatch Brenton W. Hatch Chief Executive Officer Date: August 24, 2012 By: /s/ Andrew Limpert Andrew Limpert Chief Financial Officer 3
